AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to Section 404 of the First Step
Act of 2018, P.L. 115-391                                                                                      Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       Eastern          District of         California

                    United States of America
                                                                             )
                               v.                                            )
                                                                             )   Case No:        2:05-cr-00332-01-MCE
                            Vincent Parker                                   )
                                                                             )   USM No: 15922-097
Date of Original Judgment:         05/30/2006                                )
Date of Previous Amended Judgment:                                           )   David M. Porter, Assistant Federal Defender
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney

          AMENDED ORDER REGARDING MOTION FOR SENTENCE REDUCTION
             PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons ☐ the court under Section
404 of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant's offense(s) was/were committed,.



IT IS SO ORDERED that the motion is:

☐ DENIED. ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in the last
judgment issued) of 262 months is reduced to 188 months, and previously imposed sentence of supervised release of 60
months is reduced to 48 months.
                                               (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated 6/20/2006 shall remain in effect.




IT IS SO ORDERED.                                                                       _______________________________________
                                                                                        MORRISON C. ENGLAND, JR.
                                                                                        UNITED STATES DISTRICT JUDGE
Order Date:                   02/21/2019
                                                                                                         Judge’s signature


Effective Date:
                      (if different from order date)                                                  Printed name and title
